Citation Nr: 1814683	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-35 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by vertigo, (also claimed as Meniere's disease). 

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to vertigo.

3.  Entitlement to service connection for anxiety, to include as secondary to vertigo. 

4.  Entitlement to service connection for depression, to include as secondary to vertigo. 


REPRESENTATION

Appellant represented by:	Mr. Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to July 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2017, a videoconference hearing was held before the undersigned; a transcript is in the record. 

While the RO reopened the claims for vertigo and hypertension and decided them on the merits, the Board must make its own determination as to whether new and material evidence to reopen the claims was received, in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised in November 2017 written argument, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).

The issues seeking service connection for vertigo (on de novo review), hypertension, anxiety, and depression are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  An unappealed September 2009 rating decision denied the Veteran service connection for vertigo based essentially on a finding such disability was not shown to be related to the Veteran's service.

2.  Evidence received since the September 2009 rating decision tends to show that the Veteran's vertigo may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for vertigo; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and a claim of service connection for vertigo may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a November 2012 letter.  See 38 U.S.C. 
§§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Inasmuch as this decision grants in full the portion of the vertigo claim that is being decided, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.
During the November 2017 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim, of the definition of new and material evidence, and of what type of evidence would be considered new and material.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303 (a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is already service connected; and (3) that the already service connected disability caused or aggravated the disability for which secondary service connection is sought.

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102. 

A September 2009 rating decision denied the Veteran service connection for vertigo, based essentially on a finding that such disability was not shown to be related to the Veteran's service. He was informed of, and did not appeal, that decision, or submit new and material evidence within a year following. And it is final. 38 U.S.C. § 7105.

The pertinent evidence of record at the time of the September 2009 rating decision included the Veteran's STRs, his statements, and postservice VA treatment records.
Evidence received since the September 2009 rating decision includes VA treatment records, SSA records, records of January 2013 and April 2016 VA examinations, a buddy statement, medical journal articles, and statements and testimony from the Veteran.

The evidence received since the September 2009 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate the Veteran's claim of service connection for vertigo. The Veteran has submitted medical articles suggesting that there is a link between acoustic trauma and vertigo and provided a statement by a nurse who witnessed his treatment for symptoms of vertigo at his workplace from 1978 to 1989.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for vertigo, and (particularly in light of the low threshold standard for reopening endorsed by the CAVC in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is new and material, and the claim of service connection for vertigo must be reopened.  De novo consideration of the claim is addressed in the remand below. 

ORDER

The appeal to reopen a claim of service connection for vertigo is granted.


REMAND

On January 2013 VA ear conditions examination, the Veteran reported that he was exposed to artillery noise in service, had an episode in which he was unconscious for four hours due to the loud noise, and has had persistent vertigo since service.  The examiner opined that it was less likely than not that his vertigo was related to his service.  He explained that inner dizziness did not result in a loss of consciousness, there was no evidence of ongoing dizziness in service, and his exit examination was normal for ear conditions.  However, he did not indicate whether the Veteran had a current diagnosis of vertigo.  On April 2016 VA examination, the examiner opined that it was less likely than not that the Veteran's vertigo was related to his service. He explained that STRs show an acute self-limiting otitis media, that the Veteran's hearing was normal on service separation examination, and that medical literature did not acknowledge a link between exposure to noise and development of vertigo.  Neither examiner discussed the nurse's statement that she noted the Veteran's treatment for vertigo at his workplace during the 1970s and 1980s or the medical journal article (submitted in November 2017, subsequent to both examinations) indicating that vertigo from acoustic trauma can have a delayed onset of up to twenty years.   An examination for an opinion that reflects consideration of the Veteran's submissions is necessary. 

The claims of service connection for hypertension, anxiety, and depression are presented alternatively as claims of secondary (to vertigo) service connection  Therefore, they are inextricably intertwined with the service connection for vertigo claim, and consideration of those claims must be deferred pending resolution of the vertigo claim.  [The Board notes that this development is necessary for proper consideration of whether the claim of service connection for hypertension may be reopened (if service connection for vertigo is denied, the secondary service connection theory of entitlement would lack legal merit).   The duty to assist by arranging for a VA examination or medical opinion does not attach in a claim to reopen unless the claim is, in fact, reopened.]

At the November 2017 videoconference hearing, the Veteran testified that during service in 1975 he passed out on numerous occasions due to his vertigo symptoms and was treated at the Ft. Hood post hospital.  Records of such treatment are not found in his claims file, and are not shown to have been specifically sought 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for vertigo, and to provide authorizations for VA to obtain updated, to the present, records of any such private evaluations or treatment, to specifically include records of treatment for vertigo during service at Ft. Hood Hospital.  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  The search for records must encompass any storage facilities where Fort Hood records from that period may have been retired.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record complete updated records of all VA evaluations and treatment the Veteran has received since September 2009 for vertigo.  If any identified records are not located, the scope of the search must be noted in the record.

2.  After the above development has been completed, the AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his vertigo.  The examiner must review the entire record in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a. Please confirm the diagnosis of vertigo (or disability manifested by vertigo). 

b. Please identify the likely etiology any vertigo disability diagnosed?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to the Veteran's service, to include as due to exposure to artillery noise trauma therein, as alleged?

All opinions must include rationale.  The rationale must encompass consideration of the journal article and nurse's statement submitted into evidence in October 2014 and the journal article submitted into evidence in November 2017. 

3.  The AOJ should then review the record, arrange for any further development deemed necessary to adjudicate claims of secondary service connection based on the determination on the claim of service connection for vertigo, and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


